Hemingway, J.  1. Replevin —Stolen property. One in possession of stolen property cannot hold it against the rightful owner, or exact as a condition of its surrender the payment of money which such holder paid to obtain it, although he made such payment in good faith with no knowledge of the theft. The sum thus paid is not an expense incurred in the preservation of the property, and for that reason, if for no other, it does not come within the purview of the statutes of this State that regulate in certain cases the disposition of stolen property. Mans. Dig., secs. 2416-19.  t¡on Considera" A promise by such holder to surrender the stolen property to its owner, being an undertaking* to do only what the law exacts, is not a consideration that will support a promise to pay money therefor. 3 Am. & Eng. Enc. of Law, 831, and cases cited ; Killough v. Payne, 52 Ark., 174. The answer disclosed no defense to the action, and the judgment will be affirmed.